Case 4:11-cv-01658 Document 145 Filed on 11/29/18 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 30, 2018
                                                                David J. Bradley, Clerk
Case 4:11-cv-01658 Document 145 Filed on 11/29/18 in TXSD Page 2 of 2
